Title: To Alexander Hamilton from James McHenry, 19 April 1797
From: McHenry, James
To: Hamilton, Alexander


[Philadelphia] 19 April 1797.
My dear H.
I enclose you a further request on the subject of the paper communicated to you in my last, that you may have the whole before you and that you may aid me with your talents and experience.

It strikes me that, it will be proper for the Pres. to state to Congress the species of defensive force necessary for the occasion, and consider it an essential attribute of negociations I had given him in writing the kind & the quantity & expence of the force I conceived indispensably requisite and am very happy to find that I have met in every thing but quantity your ideas.
Would it be disadvantagious to the U.S. to propose to France a new commercial treaty considering the exist, com. treaty as null which should comprise in it every article of the B. treaty that can be made applicable to the Trade of the two countries. Would not this serve to silence Amer. clamours whether adopted or refused.
